Marston, C. J.
I concur in the opinion of my brother Cooley. I think parties should have a voice in the appointment of counsel to represent them in court, and that where counsel appear without authority, the party in whose behalf they assume to act has a clear right to the active assistance of the court in the premises. And so where different counsel assume to and do appear for one and the same defendant, and put in separate pleas, to the embarrassment or delay of the plaintiff, he may come in, where it appears one is acting without authority, *369and obtain relief. To say that the parties would have a remedy against the attorney would not be a sufficient protection, and should not be enforced upon a person where a more simple one can be reached, and is applied for seasonably.
Graves, J.
The corporation is sued as debtor and Beecher is joined because he is a stockholder. They are distinct defendants and have full power to make defense separately. By becoming a member of the corporation Beecher consented to its power to sélect its own counsel and defend suits in its own way. He agreed that it should act for itself, through 'its own proper'agencies, in regard to such things, and independently of any control by strangers or others not vested with the power, even though they should be stockholders. The making of an attorney requires two things, neither of which can be done by a third party, where there is no question of capacity: first, an agreement by the attorney to be attorney for the party; second, an agreement by the party to have him for attorney.
Now, this corporation is in law a person capable of making an attorney to represent it; and Mr. Beecher cannot make one for it, or step into its place of client 'when he is made, in order to control him. Mr. Beecher is not the corporation, nor the agent of the corporation, for any purpose of the kind. He can make an attorney for himself in the suit, and defend on any ground open to him, whether it be one which has- no relation, to the mode of proceeding in the action between the plaintiff and the corporation, or one which concerns the effect, or supposed effect, upon him of such mode of proceeding. I do not pause to inquire about the limits within which he would have to be confined in grounding a defense upon the manner and regularity of the litigation between those parties. A suggestion is, however, ventured that if he has any right at all to say that the suit, as brought against the corporation, cannot bind him — that the eon-*370trolling corporate agencies, whatever the motives, cannot as to him, waive objections to the bringing of the action here — he can make use of the right as cause of personal defense, and has no occasion to try and force it into the mouth of the co-defendant.
I do not see how the court, at his instance, can compel the corporation, ‘ either by direct or indirect measures, to file this or that plea, and that, in short, appears to be the gist of the contention.
I prefer to reserve my opinion on the other matters referred to, but I concur in the opinion that the mandamus should issue, on the grounds I have indicated.